Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to June 26, 2018.  
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 2/10/21 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all the claims.  This is not found persuasive because each Group requires a different search.
The requirement is still deemed proper and is therefore made FINAL.

A reading of the present specification reveals in paragraphs 7 and 8, the point of novelty may reside in employing a volume expandable accumulator in an EVLP system which compensates for variable ambient pressures based on altitude or weather conditions in different locations, therefor stabilizing the lung pressure and preventing over inflation.  However, it is conventional in this art to provide sensors that monitor a number of parameters that keep the inflation process under control in all conditions.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Raredon and Fishman.
Raredon (BioResearch) entitled "Biomimetic Culture Reactor for Whole Lung Engineering" teaches on page 73 in Table 1, a fully sealed Ex vivo lung apparatus where the ventilation may be controlled in breaths per minute and volume per breath.  On page 75 column 1 second paragraph describes the artificial diaphragm forming a compliant wall for a variable volume fluid reservoir.  This is designed to provide a means to breathe at physiological rates and volumes.

Fishman (2009/0197292) entitled "Systems and Methods for Ex vivo Lung Care" teaches in the abstract, ventilating the lung and measuring the gas exchange.  In paragraph 11 the ventilation controller is described where the gas content may be controlled as well as the flow which is monitored.  In paragraph 18 a variable volume container is described to maintain the ventilation gas pressure and volume.  In paragraph 20 the flow, pressure, and volume of ventilation gas in relation to the variable volume chamber is discussed in detail. In paragraph 64 the controller, and its monitors and valves, are described in detail.  In paragraph 71 a relief valve is described to reduce gas pressure.  In paragraph 98 an accurate and constant tidal volume is delivered.  In paragraph 108 parameters adjusted include ventilation, hematocrit, blood flow rate, lung volume, altitude and temperature.  See the claims.
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ceulemans (Am J Transplantation) teaches lung preservation.
	Cypel (Current Opinion in Organ Transplantation) teaches commercially available EVLP equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655